Case 1:19-mc-20493-UU Document 1-2 Entered on FLSD Docket 02/06/2019 Page 1 of 8


                                   UNITED STATES
                       SECURITIES AND EXCHANGE COMMISSION
                                          Miami Regional Office
                                      801 Brickell Avenue, Suite 1800
                                             Miami, FL 33131


  DIVISION OF ENFORCEMENT                                               Sajjad Matin
                                                                        Counsel
                                                                        (305) 982-6321
                                                                        MatinS@sec.gov

  September 1, 2017

  VIA OVERNIGHT DELIVERY
  Carla Marin, Esq.
  1762 ROUTE 6
  CARMEL, NY 10512-2117

  Re: In the Matter of Traders Cafe, FL-03848

  Dear Ms. Marin:

          The staff of the United States Securities and Exchange Commission is conducting an
  investigation in the matter identified above. The enclosed subpoena has been issued to you as
  part of this investigation. The subpoena requires you to provide us with sworn testimony.

         Please read the subpoena and this letter carefully. This letter answers some questions you
  may have about the subpoena. You should also read the enclosed SEC Form 1662. If you do not
  comply with this subpoena, the SEC may bring an action in Federal Court to enforce this
  subpoena. Failure to comply with a court order enforcing this subpoena may result in the court
  imposing a fine, imprisonment or both.

  Where and when do I testify?

          The subpoena requires you to come to the Commission’s offices at, Miami Regional
  Office, 801 Brickell Avenue, Suite 1800, Miami, FL 33131 at 11:00 a.m. on September 19,
  2017 to testify under oath in the matter identified on the subpoena.
  May I have a lawyer help me respond to the subpoena?

          Yes. You have the right to consult with and be represented by your own lawyer in this
  matter. If you are represented by a lawyer when you testify, your lawyer may advise and
  accompany you when you testify. We cannot give you legal advice.

  What will the Commission do with the testimony I provide?

        The enclosed SEC Form 1662 explains how we may use the information you provide to
  the Commission. This form also has other important information for you. Please read it carefully.

  Has the Commission determined that anyone has done anything wrong?



                                                                                                  1
Case 1:19-mc-20493-UU Document 1-2 Entered on FLSD Docket 02/06/2019 Page 2 of 8



         This investigation is a non-public, fact-finding inquiry. We are trying to determine
  whether there have been any violations of the federal securities laws. The investigation does not
  mean that we have concluded that anyone has violated the law. Also, the investigation does not
  mean that we have a negative opinion of any person, entity or security.

  Important Policy Concerning Settlements

          Please note that, in any matter in which enforcement action is ultimately deemed to be
  warranted, the Division of Enforcement will not recommend any settlement to the Commission
  unless the party wishing to settle certifies, under penalty of perjury, that all documents
  responsive to Commission subpoenas and formal and informal document requests in this matter
  have been produced.

  I have read this letter, the subpoena, and the SEC Form 1662, but I still have questions. What
  should I do?

         If you have any other questions, you may call me at (305) 982-6321. If you are
  represented by a lawyer, you should have your lawyer contact me.

                                                       Sincerely,

                                                       /s Sajjad Matin
                                                       Sajjad Matin
                                                       Counsel
                                                       Division of Enforcement

  Enclosures:       Subpoena
                    SEC Form 1662




                                                  2
       Case 1:19-mc-20493-UU Document 1-2 Entered on FLSD Docket 02/06/2019 Page 3 of 8




                                                          SUBPOENA
                            UNITED STATES OF AMERICA
                         SECURITIES AND EXCHANGE COMMISSION
                                          In the Matter of Traders Cafe, FL-03848

To:     Carla Marin, Esq.
        1762 ROUTE 6
        CARMEL, NY 10512-2117


☐       YOU MUST PRODUCE everything specified in the Attachment to this subpoena to officers of the Securities
        and Exchange Commission, at the place, date and time specified below:


☒       YOU MUST TESTIFY before officers of the Securities and Exchange Commission, at the place, date and
        time specified below:
        Securities and Exchange Commission, Miami Regional Office, 801 Brickell Avenue, Suite
        1800, Miami, FL 33131
        September 19, 2017 at 11:00 a.m. .

                    FEDERAL LAW REQUIRES YOU TO COMPLY WITH THIS SUBPOENA.
              If you do not comply with this subpoena, the SEC may bring an action in Federal Court to enforce this subpoena.
         Failure to comply with a court order enforcing this subpoena may result in the court imposing a fine, imprisonment, or both.


By:    /s Sajjad Matin                                                  Date:     September 1, 2017
        Sajjad Matin, Counsel
        U.S. Securities and Exchange Commission
        Miami Regional Office
        801 Brickell Avenue, Suite 1800
        Miami, FL 33131

I am an officer of the U.S. Securities and Exchange Commission authorized to issue subpoenas in this matter. The
Securities and Exchange Commission has issued a formal order authorizing this investigation under Section 20(a)
of the Securities Act of 1933 and Section 21(a) of the Securities Exchange Act of 1934.
NOTICE TO WITNESS: If you claim a witness fee or mileage, submit this subpoena with the claim voucher.
Case 1:19-mc-20493-UU Document 1-2 Entered on FLSD Docket 02/06/2019 Page 4 of 8

                              SECURITIES AND EXCHANGE COMMISSION
                                       Washington, D.C. 20549

                        Supplemental Information for Persons Requested to Supply
                        Information Voluntarily or Directed to Supply Information
                                  Pursuant to a Commission Subpoena
 A. False Statements and Documents
 Section 1001 of Title 18 of the United States Code provides that fines and terms of imprisonment may be imposed upon:
          [W]hoever, in any matter within the jurisdiction of the executive, legislative, or judicial branch of the Government
          of the United States, knowingly and willfully--
               (1) falsifies, conceals, or covers up by any trick, scheme, or device a material fact;
               (2) makes any materially false, fictitious, or fraudulent statement or representation; or
               (3) makes or uses any false writing or document knowing the same to contain any materially false,
               fictitious, or fraudulent statement or entry.

 Section 1519 of Title 18 of the United States Code provides that fines and terms of imprisonment may be imposed upon:
          Whoever knowingly alters, destroys, mutilates, conceals, covers up, falsifies, or makes a false entry in any
          record, document, or tangible object with the intent to impede, obstruct, or influence the investigation or proper
          administration of any matter within the jurisdiction of any department or agency of the United States . . ., or in
          relation to or contemplation of any such matter.
 B. Testimony
 If your testimony is taken, you should be aware of the following:
 1.   Record. Your testimony will be transcribed by a reporter. If you desire to go off the record, please indicate this to the
      Commission employee taking your testimony, who will determine whether to grant your request. The reporter will not
      go off the record at your, or your counsel’s, direction.
 2.   Counsel. You have the right to be accompanied, represented and advised by counsel of your choice. Your counsel
      may advise you before, during and after your testimony; question you briefly at the conclusion of your testimony to
      clarify any of the answers you give during testimony; and make summary notes during your testimony solely for your
      use. If you are accompanied by counsel, you may consult privately.
 If you are not accompanied by counsel, please advise the Commission employee taking your testimony if, during the
 testimony, you desire to be accompanied, represented and advised by counsel. Your testimony will be adjourned once to
 afford you the opportunity to arrange to be so accompanied, represented or advised.
 You may be represented by counsel who also represents other persons involved in the Commission’s investigation. This
 multiple representation, however, presents a potential conflict of interest if one client’s interests are or may be adverse to
 another’s. If you are represented by counsel who also represents other persons involved in the investigation, the
 Commission will assume that you and counsel have discussed and resolved all issues concerning possible conflicts of
 interest. The choice of counsel, and the responsibility for that choice, is yours.
 3.   Transcript Availability. Rule 6 of the Commission’s Rules Relating to Investigations, 17 CFR 203.6, states:
      A person who has submitted documentary evidence or testimony in a formal investigative proceeding shall
      be entitled, upon written request, to procure a copy of his documentary evidence or a transcript of his
      testimony on payment of the appropriate fees: Provided, however, That in a nonpublic formal investigative
      proceeding the Commission may for good cause deny such request. In any event, any witness, upon
      proper identification, shall have the right to inspect the official transcript of the witness’ own testimony.
 If you wish to purchase a copy of the transcript of your testimony, the reporter will provide you with a copy of the
 appropriate form. Persons requested to supply information voluntarily will be allowed the rights provided by this rule.
 4. Perjury. Section 1621 of Title 18 of the United States Code provides that fines and terms of imprisonment may be
 imposed upon:
          Whoever--
               (1) having taken an oath before a competent tribunal, officer, or person, in any case in which a law of the
               United States authorizes an oath to be administered, that he will testify, declare, depose, or certify truly, or
               that any written testimony, declaration, deposition, or certificate by him subscribed, is true, willfully and
               contrary to such oath states or subscribes any material matter which he does not believe to be true; or


 SEC 1662 (08-16)
Case 1:19-mc-20493-UU Document 1-2 Entered on FLSD Docket 02/06/2019 Page 5 of 8

              (2) in any declaration, certificate, verification, or statement under penalty of perjury as permitted under
              section 1746 of title 28, United States Code, willfully subscribes as true any material matter which he does
              not believe to be true.
 5. Fifth Amendment and Voluntary Testimony. Information you give may be used against you in any federal, state,
 local or foreign administrative, civil or criminal proceeding brought by the Commission or any other agency.
 You may refuse, in accordance with the rights guaranteed to you by the Fifth Amendment to the Constitution of the
 United States, to give any information that may tend to incriminate you.
 If your testimony is not pursuant to subpoena, your appearance to testify is voluntary, you need not answer any question,
 and you may leave whenever you wish. Your cooperation is, however, appreciated.
 6. Formal Order Availability. If the Commission has issued a formal order of investigation, it will be shown to you during
 your testimony, at your request. If you desire a copy of the formal order, please make your request in writing.
 C. Submissions and Settlements
 Rule 5(c) of the Commission’s Rules on Informal and Other Procedures, 17 CFR 202.5(c), states:
          Persons who become involved in . . . investigations may, on their own initiative, submit a written
          statement to the Commission setting forth their interests and position in regard to the subject matter of
          the investigation. Upon request, the staff, in its discretion, may advise such persons of the general
          nature of the investigation, including the indicated violations as they pertain to them, and the amount of
          time that may be available for preparing and submitting a statement prior to the presentation of a staff
          recommendation to the Commission for the commencement of an administrative or injunction
          proceeding. Submissions by interested persons should be forwarded to the appropriate Division
          Director or Regional Director with a copy to the staff members conducting the investigation and should
          be clearly referenced to the specific investigation to which they relate. In the event a recommendation
          for the commencement of an enforcement proceeding is presented by the staff, any submissions by
          interested persons will be forwarded to the Commission in conjunction with the staff memorandum.
 The staff of the Commission routinely seeks to introduce submissions made pursuant to Rule 5(c) as evidence in
 Commission enforcement proceedings, when the staff deems appropriate.
 Rule 5(f) of the Commission’s Rules on Informal and Other Procedures, 17 CFR 202.5(f), states:
          In the course of the Commission’s investigations, civil lawsuits, and administrative proceedings, the
          staff, with appropriate authorization, may discuss with persons involved the disposition of such matters
          by consent, by settlement, or in some other manner. It is the policy of the Commission, however, that
          the disposition of any such matter may not, expressly or impliedly, extend to any criminal charges that
          have been, or may be, brought against any such person or any recommendation with respect thereto.
          Accordingly, any person involved in an enforcement matter before the Commission who consents, or
          agrees to consent, to any judgment or order does so solely for the purpose of resolving the claims
          against him in that investigative, civil, or administrative matter and not for the purpose of resolving any
          criminal charges that have been, or might be, brought against him. This policy reflects the fact that
          neither the Commission nor its staff has the authority or responsibility for instituting, conducting,
          settling, or otherwise disposing of criminal proceedings. That authority and responsibility are vested in
          the Attorney General and representatives of the Department of Justice.
 D. Freedom of Information Act
 The Freedom of Information Act, 5 U.S.C. 552 (the “FOIA”), generally provides for disclosure of information to the public.
 Rule 83 of the Commission’s Rules on Information and Requests, 17 CFR 200.83, provides a procedure by which a
 person can make a written request that information submitted to the Commission not be disclosed under the FOIA. That
 rule states that no determination as to the validity of such a request will be made until a request for disclosure of the
 information under the FOIA is received. Accordingly, no response to a request that information not be disclosed under
 the FOIA is necessary or will be given until a request for disclosure under the FOIA is received. If you desire an
 acknowledgment of receipt of your written request that information not be disclosed under the FOIA, please provide a
 duplicate request, together with a stamped, self-addressed envelope.
 E. Authority for Solicitation of Information
 Persons Directed to Supply Information Pursuant to Subpoena. The authority for requiring production of information is
 set forth in the subpoena. Disclosure of the information to the Commission is mandatory, subject to the valid assertion of
 any legal right or privilege you might have.
 Persons Requested to Supply Information Voluntarily. One or more of the following provisions authorizes the
 Commission to solicit the information requested: Sections 19 and/or 20 of the Securities Act of 1933; Section 21 of the
 Securities Exchange Act of 1934; Section 321 of the Trust Indenture Act of 1939; Section 42 of the Investment Company
 Act of 1940; Section 209 of the Investment Advisers Act of 1940; and 17 CFR 202.5. Disclosure of the requested
 information to the Commission is voluntary on your part.

                                                               2
Case 1:19-mc-20493-UU Document 1-2 Entered on FLSD Docket 02/06/2019 Page 6 of 8

 F. Effect of Not Supplying Information
 Persons Directed to Supply Information Pursuant to Subpoena. If you fail to comply with the subpoena, the Commission
 may seek a court order requiring you to do so. If such an order is obtained and you thereafter fail to supply the
 information, you may be subject to civil and/or criminal sanctions for contempt of court. In addition, Section 21(c) of the
 Securities Exchange Act of 1934, Section 42(c) of the Investment Company Act of 1940, and Section 209(c) of the
 Investment Advisers Act of 1940 provide that fines and terms of imprisonment may be imposed upon any person who
 shall, without just cause, fail or refuse to attend and testify or to answer any lawful inquiry, or to produce books, papers,
 correspondence, memoranda, and other records in compliance with the subpoena.
 Persons Requested to Supply Information Voluntarily. There are no direct sanctions and thus no direct effects for failing
 to provide all or any part of the requested information.
 G. Principal Uses of Information
 The Commission’s principal purpose in soliciting the information is to gather facts in order to determine whether any
 person has violated, is violating, or is about to violate any provision of the federal securities laws or rules for which the
 Commission has enforcement authority, such as rules of securities exchanges and the rules of the Municipal Securities
 Rulemaking Board. Facts developed may, however, constitute violations of other laws or rules. Information provided may
 be used in Commission and other agency enforcement proceedings. Unless the Commission or its staff explicitly agrees
 to the contrary in writing, you should not assume that the Commission or its staff acquiesces in, accedes to, or concurs
 or agrees with, any position, condition, request, reservation of right, understanding, or any other statement that purports,
 or may be deemed, to be or to reflect a limitation upon the Commission’s receipt, use, disposition, transfer, or retention,
 in accordance with applicable law, of information provided.
 H. Routine Uses of Information
 The Commission often makes its files available to other governmental agencies, particularly United States Attorneys and
 state prosecutors. There is a likelihood that information supplied by you will be made available to such agencies where
 appropriate. Whether or not the Commission makes its files available to other governmental agencies is, in general, a
 confidential matter between the Commission and such other governmental agencies.
 Set forth below is a list of the routine uses which may be made of the information furnished.
 1. To appropriate agencies, entities, and persons when (a) it is suspected or confirmed that the security or confidentiality
 of information in the system of records has been compromised; (b) the SEC has determined that, as a result of the
 suspected or confirmed compromise, there is a risk of harm to economic or property interests, identity theft or fraud, or
 harm to the security or integrity of this system or other systems or programs (whether maintained by the SEC or another
 agency or entity) that rely upon the compromised information; and (c) the disclosure made to such agencies, entities,
 and persons is reasonably necessary to assist in connection with the SEC’s efforts to respond to the suspected or
 confirmed compromise and prevent, minimize, or remedy such harm.
 2. To other federal, state, local, or foreign law enforcement agencies; securities self-regulatory organizations; and
 foreign financial regulatory authorities to assist in or coordinate regulatory or law enforcement activities with the SEC.
 3. To national securities exchanges and national securities associations that are registered with the SEC, the Municipal
 Securities Rulemaking Board; the Securities Investor Protection Corporation; the Public Company Accounting Oversight
 Board; the federal banking authorities, including, but not limited to, the Board of Governors of the Federal Reserve
 System, the Comptroller of the Currency, and the Federal Deposit Insurance Corporation; state securities regulatory
 agencies or organizations; or regulatory authorities of a foreign government in connection with their regulatory or
 enforcement responsibilities.
 4. By SEC personnel for purposes of investigating possible violations of, or to conduct investigations authorized by, the
 federal securities laws.
 5. In any proceeding where the federal securities laws are in issue or in which the Commission, or past or present
 members of its staff, is a party or otherwise involved in an official capacity.
 6. In connection with proceedings by the Commission pursuant to Rule 102(e) of its Rules of Practice, 17 CFR
 201.102(e).
 7. To a bar association, state accountancy board, or other federal, state, local, or foreign licensing or oversight authority;
 or professional association or self-regulatory authority to the extent that it performs similar functions (including the Public
 Company Accounting Oversight Board) for investigations or possible disciplinary action.
 8. To a federal, state, local, tribal, foreign, or international agency, if necessary to obtain information relevant to the
 SEC’s decision concerning the hiring or retention of an employee; the issuance of a security clearance; the letting of a
 contract; or the issuance of a license, grant, or other benefit.
 9. To a federal, state, local, tribal, foreign, or international agency in response to its request for information concerning
 the hiring or retention of an employee; the issuance of a security clearance; the reporting of an investigation of an
 employee; the letting of a contract; or the issuance of a license, grant, or other benefit by the requesting agency, to the
 extent that the information is relevant and necessary to the requesting agency's decision on the matter.

                                                                3
Case 1:19-mc-20493-UU Document 1-2 Entered on FLSD Docket 02/06/2019 Page 7 of 8

 10. To produce summary descriptive statistics and analytical studies, as a data source for management information, in
 support of the function for which the records are collected and maintained or for related personnel management
 functions or manpower studies; may also be used to respond to general requests for statistical information (without
 personal identification of individuals) under the Freedom of Information Act.
 11. To any trustee, receiver, master, special counsel, or other individual or entity that is appointed by a court of
 competent jurisdiction, or as a result of an agreement between the parties in connection with litigation or administrative
 proceedings involving allegations of violations of the federal securities laws (as defined in section 3(a)(47) of the
 Securities Exchange Act of 1934, 15 U.S.C. 78c(a)(47)) or pursuant to the Commission’s Rules of Practice, 17 CFR
 201.100 – 900 or the Commission’s Rules of Fair Fund and Disgorgement Plans, 17 CFR 201.1100-1106, or otherwise,
 where such trustee, receiver, master, special counsel, or other individual or entity is specifically designated to perform
 particular functions with respect to, or as a result of, the pending action or proceeding or in connection with the
 administration and enforcement by the Commission of the federal securities laws or the Commission’s Rules of Practice
 or the Rules of Fair Fund and Disgorgement Plans.
 12. To any persons during the course of any inquiry, examination, or investigation conducted by the SEC’s staff, or in
 connection with civil litigation, if the staff has reason to believe that the person to whom the record is disclosed may have
 further information about the matters related therein, and those matters appeared to be relevant at the time to the subject
 matter of the inquiry.
 13. To interns, grantees, experts, contractors, and others who have been engaged by the Commission to assist in the
 performance of a service related to this system of records and who need access to the records for the purpose of
 assisting the Commission in the efficient administration of its programs, including by performing clerical, stenographic, or
 data analysis functions, or by reproduction of records by electronic or other means. Recipients of these records shall be
 required to comply with the requirements of the Privacy Act of 1974, as amended, 5 U.S.C. 552a.
 14. In reports published by the Commission pursuant to authority granted in the federal securities laws (as such term is
 defined in section 3(a)(47) of the Securities Exchange Act of 1934, 15 U.S.C. 78c(a)(47)), which authority shall include,
 but not be limited to, section 21(a) of the Securities Exchange Act of 1934, 15 U.S.C. 78u(a)).
 15. To members of advisory committees that are created by the Commission or by Congress to render advice and
 recommendations to the Commission or to Congress, to be used solely in connection with their official designated
 functions.
 16. To any person who is or has agreed to be subject to the Commission’s Rules of Conduct, 17 CFR 200.735-1 to
 200.735-18, and who assists in the investigation by the Commission of possible violations of the federal securities laws
 (as such term is defined in section 3(a)(47) of the Securities Exchange Act of 1934, 15 U.S.C. 78c(a)(47)), in the
 preparation or conduct of enforcement actions brought by the Commission for such violations, or otherwise in connection
 with the Commission’s enforcement or regulatory functions under the federal securities laws.
 17. To a Congressional office from the record of an individual in response to an inquiry from the Congressional office
 made at the request of that individual.
 18. To members of Congress, the press, and the public in response to inquiries relating to particular Registrants and
 their activities, and other matters under the Commission’s jurisdiction.
 19. To prepare and publish information relating to violations of the federal securities laws as provided in 15 U.S.C.
 78c(a)(47)), as amended.
 20. To respond to subpoenas in any litigation or other proceeding.
 21. To a trustee in bankruptcy.
 22. To any governmental agency, governmental or private collection agent, consumer reporting agency or commercial
 reporting agency, governmental or private employer of a debtor, or any other person, for collection, including collection
 by administrative offset, federal salary offset, tax refund offset, or administrative wage garnishment, of amounts owed as
 a result of Commission civil or administrative proceedings.

                                                          *****
 Small Business Owners: The SEC always welcomes comments on how it can better assist small businesses. If you
 would like more information, or have questions or comments about federal securities regulations as they affect small
 businesses, please contact the Office of Small Business Policy, in the SEC’s Division of Corporation Finance, at 202-
 551-3460. If you would prefer to comment to someone outside of the SEC, you can contact the Small Business
 Regulatory Enforcement Ombudsman at http://www.sba.gov/ombudsman or toll free at 888-REG-FAIR. The
 Ombudsman’s office receives comments from small businesses and annually evaluates federal agency enforcement
 activities for their responsiveness to the special needs of small business.




                                                              4
Case 1:19-mc-20493-UU Document 1-2 Entered on FLSD Docket 02/06/2019 Page 8 of 8
